 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                        FOR THE WESTERN DISTRICT OF WASHINGTON
 7

 8
     ERIN E. HUETSON,                                 Case No.: 2:18-cv-00888-RSM
 9
                                       Plaintiff,
10
     vs.                                              STIPULATED MOTION AND ORDER OF
11                                                    DISMISSAL WITH PREJUDICE
12   STANDARD INSURANCE COMPANY,

13                                    Defendant.

14            In accordance with their settlement, Plaintiff Erin E. Huetson and Defendant Standard
15
     Insurance Company hereby stipulate that this action has been fully resolved and respectfully ask
16
     the Court to dismiss this lawsuit and all claims with prejudice and without an award of fees or
17
     costs.
18

19            RESPECTFULLY SUBMITTED this 29th day of November 2018.

20   J. CUNNANE LAW OFFICE                              JENSEN MORSE BAKER PLLC
21

22
     ______________________________                     _______________________________
23   Joseph M. Cunnane, WSBA # 25360                    Sarah E. Swale, WSBA No. 29626
     100 2nd Ave S. #210                                1809 Seventh Avenue, Suite 410
24
     Edmonds, WA 98020                                  Seattle, WA 98104
25   Telephone: (425) 672-7100                          Telephone: (206) 682-1626
     Facsimile: (4250 673-1884                          Facsimile: (206) 223-7107
26   joe@cunnanelaw.com                                 sarah.swale@jmblawyers.com
     Attorney for Plaintiff                             Attorney for Defendant
27

28
     STIPULATED MOTION AND ORDER OF DISMISSAL WITH PREJUDICE - 1

                                                                J. CUNNANE LAW OFFICE
                                                                100 Second Avenue S, Ste. 210
                                                                Edmonds, WA 98020
                                                                T – (425) 672-7100, F – (425) 673-1884
 1                                               ORDER
 2
            Having reviewed the parties’ joint stipulated motion for dismissal with prejudice, the Court
 3
     GRANTS the motion in its entirety and ORDERS that this lawsuit and all claims hereby
 4
     DISMISSED with prejudice and without an award of fees or costs.
 5

 6          DATED this 4 day of December 2018.

 7

 8

 9
                                          A
                                          RICARDO S. MARTINEZ
                                          CHIEF UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     STIPULATED MOTION AND ORDER OF DISMISSAL WITH PREJUDICE - 2

                                                                 J. CUNNANE LAW OFFICE
                                                                 100 Second Avenue S, Ste. 210
                                                                 Edmonds, WA 98020
                                                                 T – (425) 672-7100, F – (425) 673-1884
